Citation Nr: 1215880	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the loss of use of a creative organ.

2.  Entitlement to service connection for a disability manifested by multiple joint pain (including fibromyalgia, steroid responsive arthropathy, and polyarthralgia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to September 1952, January 1953 to September 1953, and December 1954 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2003 and March 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were remanded numerous times for further development.  

The Veteran presented testimony at a Board hearing in October 2007.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that in the Veteran's April 2012 Post-Remand Brief, he stated that "the initial issue to be addressed by the BVA is whether new and material evidence has been submitted in order to reconsider the previously denied claim based on the merits..."  The Board notes that the claims enumerated above are original claims that have not been the subject of any final denial.  Therefore, the issue of new and material evidence is not relevant


REMAND

Fibromyalgia
The Board previously remanded the issue of entitlement to service connection for fibromyalgia so that the Veteran could undergo a VA examination.  The Veteran underwent a VA examination in April 2011.  The examination appears to have been thorough, and the examiner noted that the Veteran does not have fibromyalgia.  Consequently, the examiner could not render an opinion as to whether (non-existent) fibromyalgia began during or is causally related to service, or is secondary to a service connected disability.  However, the examiner noted that "there is evidence that the Veteran, while in military service, complained of many joint arthralgias."  He went on to note that fibromyalgia and polymyalgia rheumatic were considered as possible diagnoses until the Veteran met with the rheumatology section of the VA Medical Center, at which time he was treated for steroid responsive arthropathy.  The examiner likewise diagnosed the Veteran with steroid responsive arthropathy.  

The Board acknowledges that the examiner rendered an opinion that put the issue of the Veteran's alleged fibromyalgia to rest.  However, the Veteran is ultimately seeking service connection for a disability manifested by multiple joint pain, that he believed was fibromyalgia.  The examiner's opinion, narrowly focused on fibromyalgia, did not resolve the question as to whether the Veteran's symptoms of multiple joint pain are related to service.  The Board finds that an addendum is necessary that addresses whether the Veteran's steroid responsive arthropathy began during or is otherwise causally related to service, to include whether it was caused or aggravated by any service connected disability.  

Loss of use of a creative organ
This issue was remanded because the Veteran believes his erectile dysfunction (and by extension, his loss of use of a creative organ) is related to diabetes mellitus.  The Board found that a VA examination was necessary to determine whether or not the Veteran had diabetes mellitus.  The Veteran underwent an examination in April 2011.  The examiner conducted laboratory tests that confirmed that the Veteran does not have diabetes mellitus.  The Board acknowledges that the April 2011 examiner satisfactorily addressed that aspect of this issue.  

In addressing the issue of erectile dysfunction, the examiner stated that it is unrelated to the Veteran's prior transurethral resection.  The Board notes that the opinion is unclear as to whether the term "unrelated" includes consideration of both causation and aggravation of the Veteran's erectile dysfunction.  Moreover, the examiner failed to provide any rationale for this aspect of his opinion.  The July 2010 internal medicine specialist hinted at a possible nexus (he wrote that he "had no reason to believe that it [the erectile dysfunction] is at all related to any factors except for possibly progressive age.  However, he did have a transurethral resection of the prostate in the 1980's").  Given the possible nexus by the July 2010 examiner, the Board finds that a thorough rationale (that addresses the comments of the July 2010 examiner) is necessary.  

Finally, the Veteran, in his April 2012 Post Remand Brief, now alleges that his erectile dysfunction may have been caused or aggravated by his service connected posttraumatic stress disorder (PTSD).  The examiner's opinion should include an opinion as to whether or not the Veteran's erectile dysfunction was caused or aggravated by his PTSD.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The medical opinions requested below should be clearly expressed in terms of whether it is "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 
 
2.  The claims file should be sent to the April 2011 examiner so that he can submit an addendum to his examination report.  The examiner should express an opinion as to whether it is as likely as not that the Veteran's erectile dysfunction began during or is causally related to service, to include whether it was caused or aggravated by his service connected transurethral resection of the prostate, or his service connected PTSD.  A complete explanation for the opinion (that addresses the July 2010 examination report) should be provided.

3.  The claims file should be sent to the April 2011 examiner so that he can submit an addendum to his examination report.  The examiner should express an opinion as to whether it is as likely as not that the Veteran's steroid responsive arthropathy began during or is causally related to service, to include whether it was caused or aggravated by a service connected disability.  A complete explanation for the opinion should be provided.

4.  Thereafter, the AOJ should readjudicate the issues.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


